          Case 2:20-cv-02460-DJH Document 30 Filed 06/08/21 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9    LJC Apparel LLC,                                No. CV-20-02460-PHX-DJH
10                     Plaintiff,                     ORDER
11    v.
12    9277-3068 Quebec Incorporated,
13                     Defendant.
14
15            Pending before the Court are Defendant’s Motion to Dismiss for Lack of Personal
16   Jurisdiction (Doc. 20) and Plaintiff’s Motion for Jurisdictional Discovery (Doc. 23).
17   Defendant filed a Response to the Motion for Jurisdictional Discovery (Doc. 27), and
18   Plaintiff filed a Reply (Doc. 28). Defendant has filed a Sur-Reply. (Doc. 29). The Motion
19   to Dismiss (Doc. 20) is not yet fully briefed.
20   I.       Background
21            Defendant’s Motion to Dismiss argues that it has virtually no contacts with the
22   United States and that its website “does not target US consumers.” (Doc. 20 at 2).
23   Plaintiff’s Motion for Jurisdictional Discovery noted that Defendant operated a Facebook
24   page titled “Ranch Brand America,” and one of its posts advertised a Fourth of July sale
25   with the promotional code “USA15.” (Doc. 24-3 at 2). Based on this apparent targeting
26   of United States consumers, the Court ordered Defendant to either respond to the Motion
27   for Jurisdictional Discovery or, “[a]lternatively,” to withdraw its Motion to Dismiss.
28   (Doc. 26 at 2).
       Case 2:20-cv-02460-DJH Document 30 Filed 06/08/21 Page 2 of 4



 1          Defendant’s Response seeks to withdraw its Motion to Dismiss without prejudice
 2   so that it may file a subsequent motion to dismiss on jurisdictional grounds after limited
 3   discovery is completed. (Doc. 27 at 2). Defendant’s counsel also argues he “simply forgot”
 4   to include the Facebook page in its Motion to Dismiss and downplays the apparently United
 5   States-focused aspects of its Facebook page by characterizing it as “marketing techniques
 6   to create an association in the minds of Canadian consumers with Americanness of the
 7   cowboy and the wester way of life that Defendant’s Canadian-derived clothing line
 8   evokes.” (Id. at 3). Plaintiff argues in its Reply that this explanation “strains credulity”
 9   and “ignores its ‘Fourth of July’ sale with a promo code of ‘USA15’ and its description of
10   the launch of its web store with the ‘best western wear brand in America today.’” (Doc. 28
11   at 3). Plaintiff also argues that Defendant’s Response does not comply with the Court’s
12   Order, and that if the Motion to Dismiss is withdrawn, it must be withdrawn with prejudice.
13   (Doc. 28 at 4).
14   II.    Analysis
15          With regard to Plaintiff’s Motion for Jurisdictional Discovery, such “discovery
16   should ordinarily be granted where pertinent facts bearing on the question of jurisdiction
17   are controverted or where a more satisfactory showing of the facts is necessary.” Butcher’s
18   Union Loc. No. 498 v. SDC Inv., Inc., 788 F.2d 535, 540 (9th Cir. 1986). Defendant
19   represents that it does not oppose jurisdictional discovery, provided it may also engage in
20   some discovery. (Doc. 27 at 5). Although the Court doubts the sincerity of Defendant’s
21   claim that the “Ranch Brand America” Facebook page was not intended to target
22   Americans, the Court finds a more satisfactory showing of facts is necessary to determine
23   whether jurisdiction over Defendant is proper. Accordingly, it will grant Plaintiff’s Motion
24   and allow limited discovery with regard to the presence or absence of Defendant’s
25   purposeful contacts with the United States consumers.
26          In doing so, the Court rejects Defendant’s withdrawal of its Motion to Dismiss
27   without prejudice. The offer to withdrawal without prejudice does not comply with the
28   Court’s order, which gave Defendant the option to respond to the Motion for Jurisdictional


                                                -2-
       Case 2:20-cv-02460-DJH Document 30 Filed 06/08/21 Page 3 of 4



 1   Discovery or, alternatively, withdraw the Motion to Dismiss. In a 16-page brief, Defendant
 2   responded to the Motion for Jurisdictional Discovery.          The Motion to Dismiss will
 3   therefore remain pending. Defendant can address any jurisdictional developments revealed
 4   during discovery in his reply to the Motion to Dismiss. He may not, however, file a new
 5   Motion to Dismiss.
 6          Accordingly,
 7          IT IS HEREBY ORDERED that Plaintiff’s Motion for Jurisdictional Discovery
 8   (Doc. 23) is granted as follows:
 9          Plaintiff shall be permitted to conduct limited discovery solely on the issue of
10   whether this Court has personal jurisdiction over Defendant. Plaintiff is permitted no more
11   than five (5) interrogatories, five (5) requests for production of documents and one (1)
12   Federal Rule of Civil Procedure 30(b)(6) deposition. Defendant may likewise conduct
13   limited discovery only on the issue of jurisdiction, and it is permitted five (5)
14   interrogatories and five (5) requests for production. The parties shall have 45 days from
15   the date this Order is entered to complete this discovery.
16          IT IS FURTHER ORDERED that Defendant’s notice of withdrawal of its Motion
17   to Dismiss without prejudice (Doc. 27) is rejected. Plaintiff’s Motion to Dismiss (Doc. 20)
18   shall remain pending absent future notice from Plaintiff that it shall be terminated. Plaintiff
19   will not be afforded another opportunity to seek dismissal for lack of personal jurisdiction.
20          IT IS FURTHER ORDERED that five days after the close of this limited
21   discovery, Plaintiff shall respond to Defendant’s Motion to Dismiss (Doc. 20). Defendant
22   may file a reply seven days after Plaintiff’s response.
23          IT IS FURTHER ORDERED that if during this limited discovery Defendant
24   comes to concede that this Court has personal jurisdiction over it, Defendant shall promptly
25   file notice with the Court stating that it no longer contests personal jurisdiction and shall
26   withdraw its Motion to Dismiss.         If Defendant files a notice conceding personal
27   jurisdiction, no further jurisdictional discovery will be permitted. Likewise, if Plaintiff
28   comes to concede that this Court does not have personal jurisdiction over Defendant,


                                                  -3-
       Case 2:20-cv-02460-DJH Document 30 Filed 06/08/21 Page 4 of 4



 1   Plaintiff shall promptly file notice dismissing this action.
 2          IT IS FINALLY ORDERED resetting the Rule 16 Scheduling Conference as to
 3   time only for August 3, 2021, at 11:30 a.m. The remainder of the original order setting the
 4   Rule 16 Scheduling Conference (Doc. 19) is otherwise AFFIRMED.
 5          Dated this 8th day of June, 2021.
 6
 7
 8                                                 Honorable Diane J. Humetewa
 9                                                 United States District Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -4-
